 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     TACOMA DIVISION

10   KAVIC W. RASON,                                    Civil No. 3:19-CV-05223-MAT

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for further
     administrative proceedings. The Appeals Council will remand the case to a different,
17
     constitutionally-appointed ALJ for a new hearing and new decision.
18

19            DATED this 21st day of June, 2021.

20

21

22
                                                          A
                                                          MARY ALICE THEILER
                                                          United States Magistrate Judge
23

24

     Page 1         ORDER - [3:19-CV-05223-MAT]
 1

 2
     Presented by:
 3
     s/ Katherine B. Watson
 4   KATHERINE B. WATSON
     Special Assistant United States Attorney
 5   Office of the General Counsel
     Social Security Administration
 6   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 7   Telephone: (206) 615-2139
     Fax: (206) 615-2531
 8   katherine.watson@ssa.gov

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [3:19-CV-05223-MAT]
